J-A27008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                          Appellee             :
                                               :
                v.                             :
                                               :
                                               :
    ALEATHEA GILLARD,                          :
                                               :   No. 3390 EDA 2018
                           Appellant

         Appeal from the Judgment of Sentence Entered June 29, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002546-2016


BEFORE:      BOWES, J., SHOGAN, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:

                                                   FILED DECEMBER 18, 2019

        I join the Majority’s holding that, under the circumstances of this case,

Appellant has failed to establish that her sentencing claim warrants relief from

this Court.     I write separately to express my disquiet about the nearly

unfettered discretion given to trial courts in sentencing a defendant.

        Our appellate courts have consistently

        reinforced the notion that a trial court has broad discretion in
        sentencing a defendant, and concomitantly, the appellate courts
        utilize a deferential standard of appellate review in determining
        whether the trial court abused its discretion in fashioning an
        appropriate sentence. The reason for this broad discretion and
        deferential standard of appellate review is that the [trial] court is
        in the best position to measure various factors and determine the
        proper penalty for a particular offense based upon an evaluation
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27008-19


       of the individual circumstances before it. Simply stated, the [trial]
       court sentences flesh-and-blood defendants and the nuances of
       sentencing decisions are difficult to gauge from the cold transcript
       used upon appellate review. Moreover, the [trial] court enjoys an
       institutional advantage to appellate review, bringing to its
       decisions an expertise, experience, and judgment that should not
       be lightly disturbed.

Commonwealth v. Pasture, 107 A.3d 21, 27 (Pa. 2014) (citations and

quotation marks omitted). Additionally, “[t]he imposition of consecutive as

opposed to concurrent sentences is solely within the discretion of the trial

court, and does not in and of itself even rise to the level of a substantial

question.”    Commonwealth v. Johnson, 873 A.2d 704, 709 at n.2 (Pa.

Super. 2005).

       I am mindful of these principles. I am also aware that Appellant’s actions

in this case were horrific. However, I believe the inconsistent application of

the sentencing factors and limited appellate review results in similarly situated

defendants being treated disparately with no recourse.1 I believe this is a

situation our jurisprudence cannot countenance. Accordingly, I respectfully

concur.




____________________________________________


1 Appellant was given the maximum sentence on each of three counts.
Because the sentences were ordered to run consecutively, the aggregate
sentence was 22½ to 45 years. Had the sentences been ordered to run
concurrently, the aggregate sentence would have been 10 to 20 years. Given
our deferential standard of review, we cannot reverse the sentence in either
case. Nor can we reverse because the maximum sentence is far greater than
the guidelines suggest.

                                           -2-